Grant, J.
(after stating the facts). The defendants Parkhurst and Annis, while nominal defendants, are really complainants, for in their answer they ask the same relief that the complainant asks by his bill. This suit is evidently instituted in their interest and an administrator appointed for that purpose. The bill does not allege that the estate was not closed by the executors named in the will, who have long since died. Presumptively the probate court and the executors did their duty and settled the estate. Presumptively there are no creditors. These pre*31sumptions follow after the lapse of 30 years, in the absence of any allegations in the bill to the contrary. The bill fails to allege that there is any personal property. It is filed for the sole purpose of determining who was entitled to the real estate described in the will. The question involved is purely a legal one, namely, In whom is the title in fee after the death of the three daughters ? The contest is between the two daughters of the deceased son and the grantees of Mary. There is no occasion for the appointment of an administrator, or for the filing of a bill in chancery to determine this question. All the questions raised are questions of law, and can readily be determined in an action of ejectment. The demurrer should have been sustained. Warren v. Warren, 151 Mich. 95.
Decree reversed, and decree entered in this court dismissing the bill of complaint, with the costs of both courts.
Blair, C. J., and Montgomery, Moore, and McAlyay, JJ., concurred.